DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 10/21/2021.
•	Claims 1, 9, and 16 have been amended and are hereby entered.
•	Claims 6, 8, 14, 20, and 22 have been canceled.
•	Claim 25 has been added.
•	Claims 1-5, 7-13, 15-19, 21, and 23-25 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed October 21, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive. 
Regarding Applicant’s arguments on pages 13-14, that Tholl does not use “a plurality of modular stages of an automatic pipeline… to adjudicate the claim,” in which the “plurality of module stages is arranged in sequential order,” the Examiner respectfully disagrees.  As 
Applicant further argues, on pages 12-13, that Tholl’s modules are not involved in the actual adjudication of the claims.  The argument is not persuasive.  As further discussed in the 103 rejection below, Tholl at least at [0067] discloses Rule Blocks and Rule Super Blocks are used by the adjudication engine to process claims received.
Regarding Applicant’s argument on page 14, that Tholl does not teach modular stages “are configured to operate, at least in part, on output data generated by one or more preceding modular stages in the automatic adjudication pipeline during automatic adjudication of the claim,” the argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on page 15, that there is no indication that Tholl describes a “plurality of pipeline rules” that include both “adjudication rules associated with automatic adjudication of the claim and… pend rules defining one or more manual review conditions,” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Tholl discloses adjudication rules, at least at [0055], disclosing rules to determine whether a given service code is authorized to be paid by a plan.  And, Tholl discloses pend rules at least at 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over CA2654617C (“Tholl”) in view of US 20170017760 A1 (“Freese”), in further view of US 2019/0073641 (“Utke”), and in further view of “Data Mining to Predict and Prevent Errors in Health Insurance Claims Processing” by Mohit Kumar, Rayid Ghani, and Zhu-Song Mei, dated July 2010 http://www.cs.cmu.edu/~mohitkum/papers/kdd10_rework.pdf (hereinafter “Kumar”).
Regarding claim 1, Tholl discloses a computer-implemented method, comprising:
receiving claim data associated with a claim submitted by an entity, wherein the claim data identifies one or more services rendered for a plan participant covered by a benefit plan (The process starts with a person going to a medical office to get insured services performed (e.g., dental) and/or for the purchase of insured products (e.g., drugs).  The office submits the electronic claim over a communications network to the recipient’s insurance carrier.  See at least [0043].  A claim includes a procedure or product code (e.g., dental teeth cleaning).  There can be multiple procedure codes on a single claim.  The claim descriptor can be a unique combination of patient, provider, and service date.  See at least [0047].);
automatically processing the claim data with a plurality of modular stages of an automatic adjudication pipeline configured to adjudicate the claim without human interaction, based on computer-implemented instructions associated with a plurality of pipeline rules (The carrier adjudicates the claim via an adjudication system.  The adjudication system obtains rules which may be used to determine whether a given service code can be paid by the plan upon review and processing of the claim information by the adjudication engine.  See at least [0043]-[0045].  The adjudication engine may determine that the claim cannot be automatically adjudicated according to the hierarchies of the rules.  The adjudication engine makes note of the adjudication errors and sends the adjudication interrupt claim to a Pended Claims queue.  Paper claims also has the ability to flag a claim to be pended to the claims queue for an adjudicator to review via a review engine.  See at least [0052]-[0053].  See also [0048].  A Rule Block is a logical grouping of rules, and Rule Super Blocks is a logical grouping of Rule Blocks.  Each block in the list of blocks in the super block is processed in sequential order.  See at least [0066].  See also [0045], [0084], and [0091].  Rule Blocks and Rule Super Blocks are used by the adjudication engine to process claims received.  See at least [0067].  The Examiner interprets the logical grouping of Rule Blocks that make up a Rule Super Block as a plurality of modular stages.  The Examiner also interprets the adjudication engine determining that a claim cannot be automatically adjudicated as processing the claim data without human interaction.), wherein: 
the plurality of pipeline rules comprises: one or more adjudication rules associated with automatic adjudication of the claim (Rules can be used by the adjudication engine to determine whether a given service code is authorized to be paid by a plan deployed on behalf of the carrier.  See at least [0055].); and 
one or more pend rules defining one or more manual review conditions (The adjudication engine may determine that the claim cannot be automatically adjudicated according to the hierarchies of the rules.  The adjudication engine makes note of the adjudication errors and ;
the plurality of module stages is arranged in a sequential order in the automatic adjudication pipeline (A Rule Block is a logical grouping of rules, and Rule Super Blocks is a logical grouping of Rule Blocks.  Each block in the list of blocks in the super block is processed in sequential order.  See at least [0066].  See also [0045], [0084], and [0091].  See also [00142], disclosing Rule blocks of Rule Super Blocks are executed in order.);
different modular stages, of the plurality of modular stages, are associated with different subsets of the plurality of pipeline rules (A Rule Block is a logical grouping of rules, and Rule Super Blocks is a logical grouping of Rule Blocks.  Each block in the list of blocks in the super block is processed in sequential order.  See at least [0066].  See also [0045], [0084], and [0091]. The organization of adjudication rules is represented by Rule Containers (e.g. Super Blocks and Blocks) and the Rules within them. The adjudication rules and their organization in the hierarchy are stored as data organised via the blocks within the database. The rule data is then used by the adjudication engine to process claims received.  See at least [0067].  Rules may be added, modified, or deleted from each Rule Block.  See at least [00142].  The Examiner interprets a Rule Block having a different subset of rules (e.g., deleting rules from one Rule , and 
the different subsets of the plurality of pipeline rules associated with different modular stages are individually configurable (The engine includes a module for editing individual rules.  See at least [00105].  See also [00111], [00117], and [00119].  See also [0099]. A Rule Block is a logical grouping of rules.  See at least [0066].  The Examiner interprets editing more than one individual rule of a Rule Block as the different subsets of the plurality of pipeline rules being individually configurable.); 
determining that at least one manual review condition, associated with at least one pend rule of the one or more pend rules, at least temporarily prevents the automatic adjudication pipeline from automatically adjudicating the claim (Pended claims are determined by the engine modules and rules.  Pended claims may be put in a claims queue for an adjudicator for review.  See at least [0052].  The Examiner interprets the adjudication engine determining pended claims to be sent for manual review, the determining based on the engine modules and rules, as determining at least one manual review condition at least temporarily prevents the automatic adjudication pipeline from automatically adjudicating the claim.);
redirecting adjudication of the claim from the automatic adjudication pipeline to a user interface for manual review of the claim, in response to the determining that the at least one manual review condition at least temporarily prevents the automatic adjudication pipeline from automatically adjudicating the claim (Pended claims are determined by the engine modules and rules.  Pended claims may be put in a claims queue for an adjudicator for view and review via the review engine.  See at least [0052].  Review engine includes screens.  See at least [0054].  The claim module provides details of the claims (e.g., pended) to the user ;
displaying, in the user interface, first claim information associated with the at least one manual review condition, that caused the adjudication of the claim to be redirected for manual review, relative to second claim information that did not cause the adjudication of the claim to be redirected for manual review (Claim Manager Application allows users to manage dental claim information in a java-based graphical user interface (GUI).  See at least § 1 INTRODUCTION on page 69 of Tholl.  The claim module provides details of the claims (e.g., pended) to the user interface.  The user of the engine can, for example, review the claim information, procedure information, associated parameter information, and any rule information and/or benefit information (any aspect of the hierarchy content that is related to the particular information being review with the identified error or quality control or anti-fraud reason for the claim being submitted to the claim queue).  See at least [00169].  Claim information includes claim content, such as a claim date.  See at least [00155] and [00201].  The Examiner interprets the user reviewing rule information (the aspect of the hierarchy content that is related to the particular being review with the identified reason for the claim being submitted to the claim queue as “displaying… first claim information associated with the at least one manual review ;
receiving, via the user interface, user input that resolves the at least one manual review condition (A user interface may display, and a user of the engine may, for example, review the claim information, procedure information, associated parameter information, as well as any rule and/or benefit information (e.g. any aspect of the hierarchies content that is related to the particular information being reviewed in association with the identified error and/or quality control/anti-fraud reason for the claim being submitted to the claim queue.  See at least [0169].  A claim Actions tab may provide for users of the engine to perform functions against the current claim under review as obtained from the queue.  To perform an action on the reviewed claim, the user, for example: under services, clicks to select Claim; opens the claim on which one wants to perform the action (e.g. revisions/reconfigurations; selects the Actions tab, where the current user's role and the claim's current state can dictate the available actions (e.g. the degree and what ability to implement changes to the claim and/or the associated hierarchies); clicks to select the appropriate action, and enters/selects any necessary changes and clicks Save to save the changes as the updates/revisions.  See at least [0171].), 
wherein the user input is one or more of an edit instruction to edit the claim data in response to the at least one manual review condition (A user interface may display, and a user of the engine may, for example, review the claim information, procedure information, associated parameter information, as well as any rule and/or benefit information (e.g. any aspect of the hierarchies content that is related to the particular information being reviewed in association with the identified error and/or quality control/anti-fraud reason for the claim being submitted to the claim queue.  See at least [0169].  A claim Actions tab may provide for users of the engine to , 
or an override instruction indicating that the at least one manual review condition does not apply to the claim data (Pended claims can be edited by users.  Pended claims may be sent to appropriate teams for review.  For example, a claim may be re-opened to a claim examiner.  See at least §6 CLAIM STATES at pages 75-76 of Tholl.  Claim Actions for claim examiners include refusing a pended claim, disregarding adjudication results.  Refused claims must include an explanatory Note and Explain Code.  See at least §8 CLAIM STATES at pages 76-82 of Tholl, and particularly §8.3.4 REFUSE at page 80 of Tholl.  The Examiner interprets the explanatory note and explain code as an indication.);
training, by a pipeline rule manager, a model associated with the plurality of pipeline rules based on user input (The validation module facilitates validation of the revisions/reconfigurations of the hierarchies associated with the claims received from the queue. For example, the user can save the revisions/reconfigurations done via the modules and then send the claim(s) for re-adjudication to the engine, using the revised plan incorporating the revisions/reconfigurations. The user can then verify or otherwise validate that the re-adjudication claim results are desirable and therefore mark or otherwise flag (e.g., release) the associated revisions/reconfigurations as deployed for subsequent adjudication of other claims (those not in the queue), as desired, or can mark or otherwise flag (e.g. release) the revisions/reconfigurations only for use in re-adjudication of the claims obtained from the queue. The adjudication engine will implement the revised plan for the claims, as dictated by the marking of the revisions/reconfigurations.  See at least [0174].  See also [0171]-[0174].  The Examiner interprets revising the plan and incorporating revisions for future claim adjudication as training a model based on user input.);
automatically updating, by the pipeline rule manager, one or more of the different subsets of the plurality of pipeline rules, based on training the model on user input (The rules may be organized into a rule hierarchy.  See at least [0044].  See also [0065].  The validation module facilitates validation of the revisions/reconfigurations of the hierarchies associated with the claims received in the queue.  For example, the user can save the revisions/reconfigurations done via the modules.  The user can then verify or otherwise validate that the re-adjudicated claim results are desirable and therefore mark or flag the associated revisions/reconfigurations as deployed for subsequent adjudication of other claims (those not in the queue or those obtained from the queue) as desired.  The adjudication engine will implement ;
returning the claim data from the user interface to the automatic adjudication pipeline; and re-analyzing the claim data with the automatic adjudication pipeline via one or more plurality of modular stages and based at least in part on the user input (The user can save revisions/reconfigurations done via the modules and then send the claims for re-adjudication to the engine.  See at least [00174].  Rule Blocks and Rule Super Blocks are used by the adjudication engine to process claims received.  See at least [0067].  The Examiner interprets sending the claims to the engine as returning the claim data from the user interface to the automatic adjudication pipeline.  The Examiner also interprets re-adjudication as re-analyzing.).

While Tholl discloses a plurality of modular stages, Tholl does not expressly disclose one or more modular stages, of the plurality of modular stages, are configured to operate, at least in part, on output data generated by one or more preceding modular stages in the automatic adjudication pipeline during automatic adjudication of the claim.  Furthermore, while Tholl discloses displaying first claim information associated with the at least one manual review condition, that caused the adjudication of the claim to be redirected for manual review, relative to second claim information that did not cause the adjudication of the claim to be redirected for manual review, and while Tholl also discloses the system capable of displaying data in distinct visual format (see Tholl at least at [00114], disclosing displaying data using color and font style differences/distinctions, displaying in bold or normal type fonts, etc.), Tholl does not expressly disclose that displaying first claim information associated with the at least one manual review condition, that caused the adjudication of the claim to be redirected for manual in a distinct visual format relative to second claim information.  Furthermore, while Tholl discloses training a model based on user input, Tholl does not expressly disclose training a machine learning model based on the user input that resolves the at least one manual review condition.

However, Freese discloses one or more modular stages, of the plurality of modular stages, are configured to operate, at least in part, on output data generated by one or more preceding modular stages in the automatic adjudication pipeline during automatic adjudication of the claim (Multiple claims processing modules are used to process claims.  The output of the Procedure Code/Diagnostic Code Variable Calculation Module is used as input for the Sum-H Probability Variable Summary Module.  See at least [0226]-[0227], [0223], and FIG. 10, Modules 212, 225, and 213.).
From the teaching of Freese, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the modular stages of the plurality of modular stages of Tholl to operate on output data generated by one or more preceding modular stages, using the technique taught by Freese, in order to improve detection of healthcare fraud, abuse, waste/over utilization by providers, patients or beneficiaries, or healthcare merchants (see Freese at least at [0004]-[0016]), and to prevent fraud in healthcare (see Freese at least at [0018]-[0019]).

While Tholl discloses displaying first claim information associated with the at least one manual review condition, that caused the adjudication of the claim to be redirected for manual review, relative to second claim information that did not cause the adjudication of the claim to be in a distinct visual format relative to second claim information.  Furthermore, while Tholl discloses training a model based on user input, Tholl does not expressly disclose training a machine learning model based on the user input that resolves the at least one manual review condition.

However, Utke discloses displaying first claim information associated with the at least one manual review condition, that caused the adjudication of the claim to be redirected for manual review, is in a distinct visual format 
From the teaching of Utke, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tholl by displaying the information associated with the at least one manual review condition that caused the adjudication of the claim to be redirected for manual review of Tholl in a distinct visual format relative to other information by using the technique of highlighting information relating to discrepancies taught by Utke, in order to improve the process of collecting data about an incident (see Utke at least at [0001]), and in order to enable a claims adjuster system to analyze discrepancies between automatic determinations of damage and manual determinations of damage (see Utke at least at [0021]).

While Tholl discloses training a model based on user input, Tholl does not expressly disclose training a machine learning model based on the user input that resolves the at least one manual review condition.

However, Kumar discloses training a machine learning model based on the user input that resolves the at least one manual review condition (The system includes multiple components include data collection.  Data is captured from the claims processing pipeline.  Data is labeled as “rework” or “correct.”  The claims assigned the label “rework” are those that were manually examined and contained errors.  See at least page 3, §4. SYSTEM OVERVIEW and §4.1 Data Collection.  SVM is main learning algorithm.  See at least page 4, §4.3 Model Learning & Selection.  The system gets feedback from auditors to improve future prediction.  Feedback is received from auditors by: 1. Claim Feedback: For each claim that is presented to the auditor, the auditor examines the claim and decides if it’s rework or not.  In each case, the feedback the auditor provides is a binary judgment as well as a Reason category (from a .
From the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tholl by the model of Tholl being a machine learning model based on the user input that resolves manual review condition, as taught by Kumar, in order to save money for an insurer and to help make the healthcare process smoother (see Kumar at least at page 2, §1 Introduction), and in order to in order to improve accuracy overtime (see Kumar at least page 3, §3.3 Our Formulation).

Regarding claim 2, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses receiving, by the pipeline rule manager from the automatic adjudication pipeline, stage data indicating how one or more stages of the plurality of stages of the automatic adjudication pipeline processed the claim data (This validation module functionality allows the user to collect the revised/reconfigured claim and/or associated hierarchy details and submit them to the adjudication engine, for example. The adjudication results are presented back to the user to ; 
training, by the pipeline rule manager, the model based further on the stage data (The validation module facilitates validation of the revisions/reconfigurations of the hierarchies associated with the claims received from the queue. For example, the user can save the revisions/reconfigurations done via the modules and then send the claim(s) for re-adjudication to the engine, using the revised plan incorporating the revisions/reconfigurations. The user can then verify or otherwise validate that the re-adjudication claim results are desirable and therefore mark or otherwise flag (e.g., release) the associated revisions/reconfigurations as deployed for subsequent adjudication of other claims (those not in the queue), as desired, or can mark or otherwise flag (e.g. release) the revisions/reconfigurations only for use in re-adjudication of the claims obtained from the queue. The adjudication engine will implement the revised plan for the claims, as dictated by the marking of the revisions/reconfigurations.  See at least [0174].  See also [0171]-[0174].  The Examiner interprets revising the plan and incorporating revisions for future claim adjudication as training the training based on the stage data.).

While Tholl discloses training the model based further based on the stage data, Tholl does not expressly disclose training the machine learning model.  

However, Kumar discloses training the machine learning model (The system includes multiple components include data collection.  Data is captured from the claims processing pipeline.  Data is labeled as “rework” or “correct.”  The claims assigned the label “rework” are those that were manually examined and contained errors.  See at least page 3, §4. SYSTEM OVERVIEW and §4.1 Data Collection.  SVM is main learning algorithm.  See at least page 4, .
From the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tholl by the model of Tholl being a machine learning model based on the user input that resolves manual review condition, as taught by Kumar, in order to save money for an insurer and to help make the healthcare process smoother (see Kumar at least at page 2, §1 Introduction), and in order to in order to improve accuracy overtime (see Kumar at least page 3, §3.3 Our Formulation).

Regarding claim 3, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses the one or more manual review conditions defined by the one or more pend rules include at least one of an error condition or a policy condition that indicates that the claim is to be manually reviewed (Fraud claims can be detected by the engine and are flagged and sent to the claim queue also for review by the review engine.  For example, the last step on the engine can decide if the claim has completed adjudication or not. If it is, and the fraud-flag had been set during the adjudication process, in view of application of the plan to the contents of the received claim by the adjudication engine, the claim 1 can be put into a special state in the claims queue, such that: the claim is not ready for payment; and the claim is not ready for Quality Control, for example.  See at least [0053].  See also [0159]-[0160].  The Examiner interprets fraud as an error condition.).

Regarding claim 4, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses the user interface presents the first claim information associated with the at least one manual review condition and the second claim information about the claim (A user interface may display, and a user of the engine may, for example, review the claim information, procedure information, associated parameter information, as well as any rule and/or benefit information (e.g. any aspect of the hierarchies content that is related to the particular information being reviewed in association with the identified error and/or quality control/anti-fraud reason for the claim being submitted to the claim queue.  See at least [0169].  See also [0159]-[0160].).

While Tholl discloses presenting the information, Tholl does not expressly disclose that information is presented in a single presentation.

However, Utke discloses information is presented in a single presentation (An example user interface may include details of an automatic estimate generated by damage detection computing platform.  If a manual estimate generated by the claims adjuster differs by a significant amount (e.g., >20%) from the automatic cost estimate, the difference may be flagged for review. For example, the claims adjuster system may provide an alert of the discrepancy by highlighting the manual estimate amount. In some examples, an alert may be sent to a system associated with a reviewer or other supervisory role, which may cause display of the user interface to the reviewer.  See at least [0095]-[0096].  See also FIG. 6, information, including Adjuster Estimate Total Cost and other information, all in one presentation.).
From the teaching of Utke, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tholl by presenting the information of Tholl in a single presentation, as taught by Utke, in order to improve the process of collecting data about an incident (see Utke at least at [0001]), and in order to enable a claims adjuster system to analyze discrepancies between automatic determinations of damage and manual determinations of damage (see Utke at least at [0021]), and in order to  improve the models over time (see Utke at least at [0100]). 

Regarding claim 5, the combination of Tholl, Freese, Utke, and Kumar discloses the limitations of claim 1, as discussed above, and Tholl further discloses receiving the user input comprises: receiving a user selection of specific information about the claim displayed in the user interface; displaying an edit panel within the user interface in association with the specific information; and receiving, via the edit panel, the edit instruction, wherein the edit instruction indicates edits to the specific information (A claim Actions tab may provide for 

Regarding claim 7, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses the plurality of modular stages of the automatic adjudication pipeline includes two or more of: an eligibility determiner that determines whether the plan participant is eligible for coverage under the benefit plan (The adjudication engine can have the comparison module configured for comparing the claim date to each of an effective date and an expiry date of the benefit, such that the non-matching dates exclude the respective benefit.  See at least [0050].), 
a benefit categorizer that identifies a benefit associated with the claim based on information within the claim data (Module to add/delete benefit codes to a block.  See at least [0178].), 
a plan coverage identifier that identifies coverage provided by the benefit plan for the benefit (A module for identifying plan details including Plan ID, Plan Name, Plan , 
a claim bundler that identifies an episode of care associated with multiple services within at least the claim and one or more other claims (The following example definition and design of the claim is from the perspective of the adjudication engine for use in adjudication processing using the configured rules and/or benefit codes of the plan associated with the claim. A claim-item can a procedure or product code (e.g. dental teeth cleaning). There can be multiple procedure codes on a single claim. Multiple procedure codes can sometimes be packaged together under 1 procedure code, as desired. The claim description can be a unique combination of: Patient (registered with a specific carrier and associated plan); Provider (of the insured service(s)/product(s) of the plan; and Service date (a measure of when the insured service(s)/product(s) took place). For example, the claim description can describe a visit and resultant outcome of the patient to the provider. Note that multiple claims in a day (e.g. service date) are possible. A transaction can be made up of one or more individual claim descriptions and can, for example: be a box of receipts all submitted at once; extend across multiples patients and providers; possibly represent a single EDI (CDA) claim with multiple service dates; and/or can represent a claim submitted on a periodic frequency (e.g. Labour Force Reentry (LMR) type claims pertaining to retraining/rehabilitation of the patient over an extended period of time).  See at least [0047].  The Examiner interprets multiple procedure codes packaged together under one procedure code as a claim bundler that identifies an episode of care associated with multiple services within at least the claim and one or more other claims.), or 
a cost sharing determiner that determines a first portion of a cost associated with the claim to be paid by the plan participant and a second portion of the cost to be paid by a second entity.

Claims 9 and 16 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claims 10 and 17 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claims 12 and 18 have similar limitations found in claim 4 above, and therefore are rejected by the same art and rationale.

Claims 13 and 19 has similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Claims 15 and 21 have similar limitations found in claim 7 above, and therefore are rejected by the same art and rationale.


Regarding claim 23, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses a final stage of the plurality of modular stages is a pend rule evaluator, and the pend rule evaluator is configured to determine that processing of the claim data by one or more prior stages of the plurality of modular stages triggered the at least one pend rule (For example, the last step on the engine can decide if the claim has completed adjudication or not. If it is, and the fraud-flag had been set during the adjudication process, in view of application of the plan to the contents of the received claim by the adjudication engine, the claim can be put into a special state in the claims queue, such that: the claim is not ready for payment; and the claim is not ready for Quality Control, for example.  See at least [0053].).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tholl in view of Freese, in further view of Utke, in further view of Kumar, and in further view of US 2003/0069760 (“Gelber”).
Regarding claim 24, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above, and Tholl further discloses the at least one manual review condition is associated with an error, and the user input is the edit instruction, and indicates the benefit code (The claim module is configured to obtain the claims from the claim queue and analyze for errors.  Errors levels can be communicated to the user interface, based on the error level, various revision/reconfiguration actions can be taken by the claim module.  See at least [00168].  Reconfiguration can include editing the benefit code in a claim being reviewed due to errors.  See at least [00210].).

While Tholl discloses an error, Tholl does not expressly disclose the error is an inability of one or more of the plurality of modular stages to determine a benefit code that corresponds with one of the one or more services identified in the claim data.

However, Gelber discloses the error is an inability of one or more of the plurality of modular stages to determine a benefit code that corresponds with one of the one or more services identified in the claim data (Determining a missing procedure code is not being identified on the claim.  The original claim is then updated.  See at least [0028].  Method of adjudicating and validating codes of a claim includes determining if the code exists.  See at least [0115]-[0117].  Adjudication is of insurance claims.  See at least [0018]).
From the teaching of Gelber, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tholl by the manual review condition of Tholl being associated with an inability to determine a benefit code that corresponds with the service identified in the claim data, as taught by Gelber, in order to efficiently administer health benefits claims and reimbursement (see Gelber at least at [0010]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tholl in view of Freese, in further view of Utke, in further view of Kumar, and in further view of US 20190005198 A1 (“Richards”).
Regarding claim 25, the combination of Tholl, Freese, Utke, and Kumar disclose the limitations of claim 1, as discussed above.  Tholl does not expressly disclose generating, by the pipeline rule manager, one or more new pend rules that define new manual review conditions, based on historical information associated with previously-adjudicated claims; and automatically updating, by the pipeline rule manager, the plurality of pipeline rules to include the one or more new pend rules.

However, Richards discloses generating, by the pipeline rule manager, one or more new pend rules that define new manual review conditions, based on historical information associated with previously-adjudicated claims; and automatically updating, by the pipeline rule manager, the plurality of pipeline rules to include the one or more new pend rules (If the rule/model selection component does not identify an applicable prescriptive rule/function for the claim included in the prescriptive rules/functions, the rule/model selection component can direct the adjudication component to adjudicate the claim using one or more predictive models included in the prescriptive models that is configured to determine an adjudication response for the claim based on machine learning of historical claim data including adjudication responses determined for same or similar claims. In this regard, the adjudication component can include predictive models application component to apply a predictive adjudication response model to the claim to determine a recommended adjudication response for the claim.  See at least [0060].  As new historical data is received, it can be combined with the existing historical data and used to regularly update, train, and/or optimize the one or more predictive adjudication models/algorithms included with the predictive models.  See at least [0055].).
From the teaching of Richards, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pipeline rule manager of Tholl to generate one or more new pend rules that define new manual review conditions, based on historical information associated with previously-adjudicated claims; and automatically updating, by the pipeline rule manager, the plurality of pipeline rules to include the one or more new pend rules, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/159178 (“Johnston”) discloses an adjudication or audit queue area where payors/carriers can manage claims that have been adjudicated and identified as requiring further follow-up, including an audit.  The GUI may include details on the audit rule triggered may appear to assist the adjudicator in assessing the claim. The audit condition may appear indicating why the claim was audited, and highlighted fields may indicate areas of the claim that triggered the audit. For example, an audit may be caused by the procedure exceeding the allowable submitted amount, or because the graded audit process does not meet the minimum allowable standard. In these cases, the fields causing the audit to be triggered would be highlighted to increase visibility for the adjudicator.  (see Johnston at para. 00113.).
“Commonly used Machine Learning Algorithms (with Python and R Codes)” by Sunil Ray, dated September 9, 2017 https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ (hereinafter “Ray”) discloses examples of machine learning includes SVM.
US 10,628,834 (“Agarwal”) discloses systems and methods are described for automatically processing data stored in one or more databases using machine learning to detect entities (such as health care providers, health care plan members, patients, 
US 2015/0081324 (“Adjaoute”) discloses real-time fraud prevention software including software instruction sets to combine, correlate, categorize, track, normalize, and compare the data sorted by patient, healthcare provider, institution, seasonal, and regional norms.
 “Making Sense of Healthcare Benefits” by Johnathan Bnayahu, dated June 2012 https://ieeexplore.ieee.org/document/6227116?source=IQplus (hereinafter “Bnayahu”) discloses technology related to claim adjudication systems that improve productivity and reduce error rate in the benefits administration workflow, leading to lower administrative overheard and cost for health payers to benefit both payers and patients.
“Rule-Based Prediction of Medical Claims' Payments: A Method and Initial Application to Medicaid Data” by Janusz Wojtusiak, dated Dec 2011, https://ieeexplore.ieee.org/document/6147666?source=IQplus (hereinafter “Wojtusiak”) discloses using supervised machine learning to create rule-based models to predict potential discrepancies in claims and to detect abnormal insurance claims prior to submission.
Dictionary.com defines machine learning as a branch of artificial intelligence in which a computer generates rules underlying or based on raw data that has been fed into it. 
"A configurable, big data system for on-demand healthcare cost prediction" by Karthikeyan Natesan Ramamurthy, dated December 2017 https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8258086 (hereinafter "Ramamurthy") discloses two healthcare prediction applications using the proposed 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694